DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021, has been entered.

Response to Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on May 6, 2021, by Keith D. Weiss.

IN THE CLAIMS
	Amend claim 1 as follows:
 An adhesive tape comprising a substrate including a stitched fleece and an adhesive layer applied to one side of the substrate, 
wherein the stitched fleece is formed from short fibers and long fibers which are stitched with sewing threads, the length of the long fibers being greater than the length of the short fibers,
wherein all of the long and short fibers in the stitched fleece completely consist of polyester (PES), the proportion of the long fibers is in the range from 60% to 90% and the proportion of short fibers correspondingly is in the range from 40% to 10% based on the weight of the long and short fibers,
wherein the long fibers have a fiber length (L1) in the range from 60 mm to 120 mm, and the short fibers have a fiber length (L2) in the range from 35 mm to 55 mm, 
wherein the sewing threads are stitched with a fineness of at least F 24, 
wherein the stitched fleece has a thickness (D1) in the range of 0.16 mm to 0.27 mm,
wherein the stitched fleece has a tear resistance in the range from 8,000 mN to 18,000 mN, an elongation at break in the range from 10% to 50%, and a breaking force in the range from 20 N/cm to 55 N/cm in accordance with standard LV 312;
wherein the sewing threads are made from filaments with a filament count in the range from 30 to 48;
wherein the adhesive tape has an abrasion resistance in the range from class B to class C.

Allowable Subject Matter
Claims 1-4, 6-9, 13, 15, and 17-20 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as USPN 6,436,528 to Külper in view of USPN 5,496,603 to Riedel, .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786